Exhibit 10.1

 

AMENDED AND RESTATED SECONDMENT AGREEMENT

 

This Amended and Restated Secondment Agreement (this “Agreement”), dated April
6, 2015 but effective as of April 1, 2014 (the “Effective Date”), confirms the
terms and conditions which will apply during the international, long-term
assignment of Ritty van Straalen (“you” or “your” or “Employee”) to the office
of SFX Entertainment, Inc. in New York/NY (the “Company” and, together with the
Employee, the “Parties” and each, a “Party”).  This Agreement amends and
restates in its entirety that certain agreement by and among the Home Company,
ID&T/SFX North America LLC and Employee, dated as of January 9, 2013 (the
“Initial Secondment Agreement”).

 

The international, long-term assignment offered to you herein is subject to you
securing a passport, necessary work permit and visa in accordance with Section
1(b), the costs of which will be reimbursed by the Home Company (as defined
below), and your acceptance of the terms and conditions outlined in this
Agreement.  All conditions laid down in your employment agreement with ID&T
Enterprise BV, de Entree 300, 1101 EE Amsterdam, the Netherlands (“the Home
Company”) dated June 1, 2004, remain applicable and the Parties acknowledge and
agree that during the Term, you shall be working under such employment
agreement; provided, however, that in the event of any conflict between the
terms of this Agreement and the terms of such employment agreement, or any other
agreement Employee has with any of the parties hereto, the terms of this
Agreement shall control.  All allowances deriving from your international,
long-term assignment will cease upon your repatriation.

 

For the purpose of this international, long-term assignment, your home country
will be the Netherlands (the “Home Country”) and the host country will be the
United States of America (the “US” or the “Host Country”).  Your international,
long-term assignment will commence on January 1, 2013 and will end on January 1,
2016, in accordance with the terms and conditions of this Agreement.  Your
position at the Company will be Chief Executive Officer and President of Live
Entertainment.  The term of this Agreement shall commence on the Effective Date
and shall continue until January 1, 2016 (the “Term”).

 

In consideration of the promises and mutual covenants and agreements set forth
in this Agreement, the parties hereto hereby agree as follows:

 

1.                                      EMPLOYMENT.

 

a.                                      The Dutch Employment Option.  Following
the expiration of the Term, Employee shall decide whether to repatriate to the
Home Country or remain in the Host Country as an employee of the Company.  In
the event that Employee elects to repatriate to the Home Country (the “Dutch
Employment Option”), Employee shall do so by providing the Chief Executive
Officer of the Company with written notice of his intent to exercise the Dutch
Employment Option no less than ninety (90) calendar days prior to such requested
repatriation.  In the event that Employee elects to exercise the Dutch
Employment Option, the Parties shall agree, in writing, upon the terms and
conditions of an employment agreement to govern Employee’s employment with the
Home Company (or an affiliate thereof) in the Home Country, which employment
agreement shall be governed by Dutch law (the “Dutch Employment Agreement”).  In
the event that Employee elects to remain in the Host Country, the Parties shall
agree, in writing, upon the terms and

 

--------------------------------------------------------------------------------


 

conditions of an employment agreement to govern Employee’s employment with the
Company (or an affiliate thereof) in the Host Country, which employment
agreement shall be governed by New York law and shall treat Employee as a US
resident (the “US Employment Agreement”).  Regardless of whether Employee enters
into a Dutch Employment Agreement or a US Employment Agreement, such employment
agreement shall provide for (i) a term of thirty nine (39) months (the “Extended
Term”) and (ii) the same position, salary, bonus, benefits and severance
payment, in the aggregate, as provided for in this Agreement; provided, however,
that such employment agreement shall not include any of the benefits set forth
in Sections 2(d)-(f) and in Sections 2(j)-(o).

 

Upon Employee’s exercise of the Dutch Employment Option, if at all, Employee
shall be entitled to receive a one-time, lump sum payment of $8,000 to assist
with any costs and expenses incurred by Employee in connection with his
repatriation to the Home Country (the “Repatriation Expenses”).

 

b.                                      Eligibility to Work; Immigration Law
Compliance.  Employee acknowledges and agrees that, so long as Employee is a
resident of the US, his employment during the Term is subject to and conditioned
upon (i) the successful application for and maintenance of all immigration
visa(s), work permit(s), and related documentation and permissions required to
authorize Employee to work in the US, and Employee’s ability to provide
documents which prove his identity and demonstrate his authorization to work in
the US, in compliance with the Immigration Reform Act; (ii) Employee’s ability
to legally work for the Company in the US and his execution of such documents as
may be requested or required for the commencement and continuation of such
employment; and (iii) Employee executing, obtaining, and, as applicable,
delivering to the Company any and all necessary visa forms and/or other
documents required by applicable immigrations laws or regulations for his
employment in the US.  Employee shall use best efforts in securing any such
immigration visas, work permits, and related documents and permissions;
provided, however, that the failure of Employee to secure any such immigration
visas, work permits, and related documents and permissions shall be deemed to
have the same effect as if Employee had exercised the Dutch Employment Option.

 

2.                                      COMPENSATION AND BENEFITS.  Subject to
the terms and conditions of this Agreement, specifically including Section 1(a),
the Company hereby agrees to pay or otherwise provide Employee with the
following compensation and benefits during the Term:

 

a.                                      Annual Salary.  The Company shall pay
Employee a base salary equal to $352,800.00 per year (the “Annual Salary”), less
applicable taxes, withholdings, and deductions, and any other deductions that
may be authorized by Employee, from time to time, in accordance with applicable
federal, state and/or local law.  The Parties acknowledge and agree that, until
such time as Employee repatriates to the Home Country, if at all, Employee is a
US resident for tax purposes and is subject to taxation in accordance with
applicable law.  The Annual Salary shall be payable in monthly installments or
otherwise in accordance with the Company’s standard payroll practices and
procedures, as in effect from time to time. 

 

2

--------------------------------------------------------------------------------


 

Employee acknowledges and understands that his position of employment with the
Company is considered “exempt,” as that term is defined under the Fair Labor
Standards Act and applicable state or local law.  As an exempt employee,
Employee is not eligible to receive overtime pay.

 

Notwithstanding the foregoing, the Annual Salary may be reviewed by the Company
from time to time and may be subject to upward adjustment, in the Company’s sole
discretion, based upon a review and consideration of various factors, including
but not limited to Employee’s performance and the Company’s overall financial
performance.

 

b.                                Bonus.  The Company shall pay Employee a
guaranteed bonus equal to $150,000.00 per year (as it may be adjusted from time
to time, the “Annual Bonus”), less applicable taxes, withholdings, and
deductions, and any other deductions that may be authorized by Employee, from
time to time, in accordance with applicable federal, state and/or local law. 
The Annual Bonus shall be payable in accordance with the Company’s standard
payroll practices and procedures, as in effect from time to time, but in no
event later than March 31st of the following year.

 

During the Term, Employee will be eligible to participate in any applicable
annual incentive compensation plan, program and/or arrangement as may be
established by the Chief Executive Officer of the Company from time to time. 
During the Term, for each calendar year, Employee may have a target and/or
discretionary bonus opportunity under such plan, program and/or arrangement, if
any, in an amount to be established by the Chief Executive Officer of the
Company.  Such amount (the “Discretionary Bonus”) may be based on the
satisfaction of certain performance criteria to be established by the Chief
Executive Officer of the Company and the payment thereof may be made, in the
sole discretion of the Company, in cash and/or stock.  The failure of the
Company to award Employee any Discretionary Bonus shall not give rise to any
claim by Employee against the Company.

 

c.                                 Stock Options.  Employee has been granted
500,000 stock options at an exercise price of $5.23 per share (the “Grant”). 
The Grant will vest over 5 years in accordance with the following schedule: (i)
20% on October 30, 2014, and (ii) 20% on each of the first four anniversaries of
the Effective Date, with 20% of the Grant becoming exercisable on each such
anniversary.  The Grant is part of, and is subject to, the Company’s 2013 Equity
Compensation Plan, as amended (the “Plan”).

 

The Company hereby agrees that Employee’s option grant pursuant to that certain
Nonqualified Stock Option Award Agreement, dated as of November 8, 2014 (the
“2013 Option Agreement”), and all prior grants made to Employee under the Plan,
are hereby amended such that Employee shall have the full ten-year term to
exercise the options granted thereunder if Employee ceases to be employed by the
Company for any reason other than termination by the Company for Cause or the
voluntary termination by Employee (which shall not include by reason of his

 

3

--------------------------------------------------------------------------------


 

death, Disability, Constructive Termination or Change of Control (as such terms
are defined in the 2013 Option Agreement)).

 

d.                                Ordinary Income Tax Equalization.  Employee
will be subject to an ordinary income tax equalization plan in order to mitigate
any disadvantage to Employee with respect to Employee’s ordinary income taxes as
a result of Employee’s residence in the US as opposed to the Home Country.  In
furtherance of the foregoing, in each year of the term that Employee is a US
resident for tax purposes, after Employee files his tax return for the previous
calendar year (the “Tax Return”), the Company’s tax advisors shall prepare an
estimate (i) of Employee’s aggregate combined tax rate in the US (including any
applicable state and local income taxes) for such previous calendar year (the
“US Tax Rate”), and (ii) of Employee’s hypothetical aggregate combined tax rate
that Employee would have paid had he been employed in the Home Country and been
considered a Dutch resident for tax purposes in such previous calendar year (the
“Dutch Tax Rate”), in each case, solely with respect to Employee’s ordinary
income received from the Company except as may be provided by Section 2(e).  In
calculating the US Tax Rate and the Dutch Tax Rate, the Company’s tax advisors
shall (x) use the actual deductions claimed by Employee on his respective Tax
Return(s) and (y) subsequently determine the estimated ordinary income tax that
Employee would have to pay in the US (the “US Tax Amount”) and in the
Netherlands (the “Dutch Tax Amount”).  If the US Tax Amount is greater than the
Dutch Tax Amount, then the Company shall pay Employee an amount equal to such
difference (the “Tax Equalization Payment”) within 30 days of such determination
(the “Tax Determination Date”).  If the Dutch Tax Amount is greater than the US
Tax Amount (such difference, the “Excess Amount”), then neither Party shall be
obligated to make any payment to the other Party; provided, however, that the
Excess Amount shall be credited to future Tax Equalization Payments in
chronological order until such credit is exhausted.  Notwithstanding anything in
this Agreement, (1) the calculation of the US Tax Amount and the Dutch Tax
Amount shall in all cases exclude the effects of any Tax Equalization Payment,
and (2) the Parties acknowledge and agree that it is Employee’s sole
responsibility to file his Tax Returns on a timely basis and to pay any amounts
that may be due in connection therewith, except as set forth in Section 2(j).

 

In the event that, subsequent to the Tax Determination Date, Employee’s US Tax
Amount or Dutch Tax Amount is adjusted for a particular calendar year as a
result of an audit or amendment, then the Company’s tax advisors shall
re-compute the US Tax Amount and the Dutch Tax Amount as if any such changes had
been reflected in Employee’s applicable Tax Return and the terms and conditions
of the previous paragraph shall apply to any additional tax payment (or tax
credit) that may be due; provided, however, that the Company shall pay any
interest or penalty in connection with any such tax audit or amendment unless
such interest or penalty is the result of information or data that was provided
by Employee.

 

e.                                 Capital Gains Tax Equalization.  Employee
represents and warrants that Employee beneficially owns 71,487 shares of common
stock of the Company (the “Shares”).  In the event that, in connection with a
Change of Control Transaction, (i) Employee is required to sell the Shares, and
(ii) at the time of such sale,

 

4

--------------------------------------------------------------------------------


 

Employee is a US resident and is subsequently required to pay capital gains
taxes in connection with such sale, then any such capital gains shall be
included in the calculation of the US Tax Rate, the Dutch Tax Rate, the US Tax
Amount and the Dutch Tax Amount, to the extent applicable; provided, however,
that if the terms of such Change of Control Transaction allow for a tax-free
reorganization, then Employee shall participate in such tax-free transaction and
any capital gains subsequently realized by Employee shall not be included in the
calculation of the US Tax Rate, the Dutch Tax Rate, the US Tax Amount or the
Dutch Tax Amount.

 

For the avoidance of doubt, any capital gains earned by Employee in connection
with the purchase or sale of any securities or assets other than the Shares
shall not be subject to the terms and conditions of this Section.

 

For purposes of this Agreement, the term “Change of Control Transaction” shall
mean the occurrence of either of the following events:

 

(1)         any “person” or “group” as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), is
or becomes in a single transaction or a series of related transactions the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time), by way
of merger, consolidation or other business combination or purchase, of 50% or
more of the total voting power of the voting stock of the Company (whether
directly or indirectly through the voting stock of any direct or indirect parent
of the Company); or

 

(2)         the sale, lease, transfer or other conveyance, in one or a series of
related transactions, of all or substantially all of the assets of the Company
and its subsidiaries, taken as a whole, to any person in a transaction in which,
immediately after the consummation thereof, the persons beneficially owning,
directly or indirectly, voting stock representing 50% or more of the total
voting power of the voting stock of the Company immediately prior to such
consummation do not beneficially own, directly or indirectly, voting stock
representing 50% or more of the total voting power of the voting stock of the
Company or the surviving or transferee person.

 

f.                                  Social Security.  Employee will be subject
to the various social insurances of the Home Country.  The Company shall, on
Employee’s behalf, pay to the Home Company an amount for social insurance
contributions, which will be equal to the amount which Employee would have paid
had Employee continued to work and live in the Home Country.

 

5

--------------------------------------------------------------------------------


 

g.                                 Vacation and Sick Leave.  Employee shall
observe the Host Country’s official public holidays, as set forth by the Host
Country, and such public holidays shall replace the public holidays observed in
the Home Country.  In addition to the Host Country’s official public holidays,
Employee shall be entitled to (i) 5 weeks paid time off per calendar year and
(ii) sick leave on terms that are made generally available from time to time to
similarly situated employees of the Company, in each case, in accordance with
and subject to the Company’s respective paid time off and sick leave policies,
as in effect from time to time.

 

h.                                Working Hours.  Employee shall observe the
working hours that are expected of similarly situated employees of the Company. 
The Company must agree in writing to any variation to these hours.

 

i.                                    Personal Travel Expense Reimbursement. 
Employee is entitled to (i) 2 round-trip tickets to the Netherlands for Employee
and his family, and (ii) 1 additional round-trip ticket to the Netherlands for
Employee and his wife in the event of serious illness or death of a member of
Employee’s family or a member of Employee’s wife’s family.  For the avoidance of
doubt, any such travel shall be in accordance with the Company’s travel
guidelines and expense reimbursement policy, as in effect from time to time.

 

j.                                   Professional Advisors.  Employee is
entitled to tax advice from the Company’s designated tax advisors in both the US
and the Netherlands at no cost to Employee in connection with the filing of
Employee’s Tax Returns.  Employee acknowledges and agrees that he shall be
obligated to follow the reasonable advice of such tax advisors and the Company
hereby indemnifies Employee in connection with any such advice, which indemnity
shall include any interest or penalties that may be incurred by Employee.

 

Employee is also entitled to reimbursement of up to a maximum of $5,000 in
connection with Employee’s retention of independent legal counsel in connection
with the negotiation of this Agreement.

 

k.                                Moving Expenses.  During the Term, Employee
shall be entitled to a one-time reimbursement of any reasonable and documented
moving expenses up to a maximum of $15,000 plus a maximum of up to 3 months of
rent overlap between Employee’s two residences, if any.

 

l.                                    Pension Benefits.  During Employee’s
international, long-term assignment, Employee shall remain a participant of the
pension plan of the Home Country in accordance with applicable law, which
amounts shall be paid by a subsidiary of the Company organized in the Home
Country.

 

m.                            Education Expenses.  Employee shall be entitled to
reimbursement of any reasonable and documented tuition expenses for Employee’s
children up to a maximum of $18,600 in the aggregate for all children during the
Term.

 

n.                                Car Allowance.  Employee has received a
one-time lump sum payment in the aggregate amount of $6,500 as a car allowance.

 

6

--------------------------------------------------------------------------------


 

o.                                Housing Allowance.  Employee shall receive an
aggregate amount of $16,225 per month as a housing allowance, less applicable
taxes, withholdings, and deductions, and any other deductions that may be
authorized by Employee, from time to time, in accordance with applicable
federal, state and/or local law, which housing allowance shall be payable
together with the Annual Salary in accordance with Section 2.1(a).

 

p.                                Expenses.  In accordance with the next
sentence, Employee shall be entitled to reimbursement for all reasonable
expenses that he incurs in connection with the performance of his duties and
obligations hereunder.  Upon presentment by Employee of appropriate and
sufficient documentation, as determined in the Company’s sole direction, the
Company shall reimburse Employee for all such reasonable expenses in accordance
with the Company’s expense reimbursement policy, as in effect from time to time,
and as may be deductible to the Company pursuant to the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations promulgated thereunder.

 

3.                                      TERMINATION.

 

a.                                      Events of Termination.  The Company and
Employee agree that this Agreement, and Employee’s employment with the Company,
shall terminate upon the earliest to occur of the following events:

 

i.                              mutual written agreement of the Company and
Employee;

 

ii.                           termination of Employee’s employment by the
Company with Cause.  For purposes of this Agreement, the term “Cause” shall
mean:  (a) any act or omission of Employee that, in connection with his
employment with the Company, amounts to or constitutes a breach of a fiduciary
duty, gross negligence, willful misconduct, or material misconduct, or that
amounts to or constitutes fraud, embezzlement, or misappropriation, provided
that any such act or omission has potential material adverse consequences to the
Company; (b) Employee’s material breach of any term(s) of this Agreement which
is not cured within five (5) days following the Company’s written notice of such
a material breach; (c) Employee’s material violation of any policy(ies)
established, adopted, or maintained by the Company which is not cured within
five (5) days following the Company’s written notice of such material violation;
(d) any act or omission of Employee that is demonstrably and materially
injurious to the Company; (e) any act or omission of Employee that causes the
Company to suffer or endure public disgrace, disrepute, or economic harm; (f)
Employee’s misappropriation of corporate assets or corporate opportunities; (g)
Employee’s refusal to perform the duties required or requested consistent with
Employee’s obligations under this Agreement, which refusal continues for more
than 5 days following the Company’s written notice of such refusal; or (h) any
act or omission of Employee (other than any athletic activity) that renders
Employee unable to carry out his material responsibilities, duties, and
authorities as the Company’s

 

7

--------------------------------------------------------------------------------


 

Chief Executive Officer and President of Live Entertainment in accordance with
the terms and conditions of this Agreement;

 

iii.                        termination of Employee’s employment by the Company
without Cause;

 

iv.                       termination of Employee’s employment by Employee with
Good Reason, provided that Employee has first provided written notice of such
reason to the Company no later than thirty (30) days after the event or
occurrence constituting Good Reason first arises, with such notice affording the
Company thirty (30) days, from the date of the Company’s receipt of such notice,
to cure the deficiency, and further provided that, upon such cure by the
Company, “Good Reason” shall not be deemed to exist for purposes of this
Agreement.  The term “Good Reason” shall mean the occurrence of either of the
following events without the consent of Employee:  (a) a material breach of this
Agreement by the Company; or (b) a material reduction in Employee’s
responsibility, authority, or duties relative to Employee’s responsibility,
authority or duties in effect immediately prior to such reduction, except for
any change in title or reporting relationship (such title or reporting change
shall not, in and of itself, constitute Good Reason);

 

v.                          termination of Employee’s employment by Employee,
upon fourteen (14) calendar days’ prior written notice to the Company, without
Good Reason;

 

vi.                       death or Disability of Employee.  Employee shall be
deemed to be “Disabled” if he is unable to perform the essential functions of
his position, with or without a reasonable accommodation, for either 120
consecutive days, or 180 aggregate days in a twelve-month period, by reason of
any physical or mental impairment; or

 

vii.                    the commencement of Employee’s employment under the
Dutch Employment Agreement.

 

b.                                      Termination Date.  This Agreement shall
terminate in accordance with the following schedule (as applicable to the
particular circumstances surrounding Employee’s termination, the “Termination
Date”):

 

i.                              if the Agreement is terminated pursuant to
Section 3(a)(i), upon the date that the Parties mutually agree, in writing, to
terminate the Agreement and Employee’s employment with the Company;

 

ii.                           if the Agreement is terminated pursuant to Section
3(a)(ii) or 3(a)(iii), immediately upon the date when written notice thereof is
mailed or delivered personally to Employee, or any such other date as may be set
forth in such written notice;

 

iii.                        if this Agreement is terminated pursuant to Section
3(a)(iv), thirty (30) days after an officer of the Company has received written
notice thereof, via mail or personal delivery, from Employee, and only then if
the

 

8

--------------------------------------------------------------------------------


 

Company has not cured any deficiency described in such notice by such date;

 

iv.                       if this Agreement is terminated pursuant to Section
3(a)(v), fourteen (14) calendar days after the Chief Executive Officer of the
Company has received written notice thereof, via mail or personal delivery, from
Employee;

 

v.                          if this Agreement is terminated pursuant to Section
3(a)(vi), immediately upon the date of Employee’s death or Disability; or

 

vi.                       if the Agreement is terminated pursuant to Section
3(a)(vii), immediately upon the effective date of the Dutch Employment
Agreement.

 

4.                                      EFFECT OF TERMINATION.

 

a.                                Termination by the Company Without Cause. 
Expressly excluding any termination pursuant to Sections 3(a)(i), (ii), (iv),
(v), (vi) or (vii), if (i) this Agreement is terminated by the Company without
Cause pursuant to Section 3(a)(iii) above or (ii) if the Company or one of its
affiliates declines to offer Employee employment under a Dutch Employment
Agreement or a US Employment Agreement, in either case, in accordance with the
terms and conditions of this Agreement (with the Company agreeing that it may
decline to offer the Employe employment under the Dutch Employment Agreement or
the US Employment Agreement, as the case may be, by providing Employee with
written notice thereof not less than 90 days prior to the end of the Term), then
Employee shall receive:

 

i.                              any Annual Salary earned but unpaid as of the
Termination Date plus the pro rata amount of the Annual Bonus to the extent
unpaid as of the Termination Date (collectively, the “Statutory Amounts”); and

 

ii.                           subject to Employee meeting the terms and
conditions of Section 4(f) below, an amount (the “Severance Payment”) equal to
12 months of the Employee’s then-current Annual Salary as of the Termination
Date (such salary on a per month basis, the “Monthly Salary”) plus an additional
amount equal to the Monthly Salary for each full calendar year of Employee’s
employment hereunder starting on January 1, 2015 plus an additional amount equal
to the sum of (x) the Annual Bonus and (y) 1/12th of the Annual Bonus for each
full calendar year of the Employees’s employment hereunder Starting on January
1, 2015.  The Severance Payment, if owed to Employee pursuant to the terms and
conditions of this Agreement, shall be paid, in the Company’s sole discretion,
either (1) in a lump sum no later than 70 days after the Termination Date or (2)
in 12 substantially equal monthly installments commencing with the first regular
payroll of the Company following the effective date of the Release (as that term
is defined below).

 

9

--------------------------------------------------------------------------------


 

b.                                Termination by Employee with Good Reason.  If
this Agreement is terminated by Employee with Good Reason at any time during the
Term, subject to the notice and cure period provided in Section 3(a)(iv),
Employee shall receive:

 

i.                              the Statutory Amounts; and

 

ii.                           subject to Employee meeting the terms and
conditions of Section 4(f) below, an amount equal to the Severance Payment.  The
Severance Payment, if owed to Employee pursuant to the terms and conditions of
this Agreement, shall be paid, in the Company’s sole discretion, either (1) in a
lump sum no later than 70 days after the Termination Date or (2) in 12
substantially equal monthly installments commencing with the first regular
payroll of the Company following the effective date of the Release.

 

c.                                 Termination Due to Death or Disability of
Employee.  If this Agreement is terminated due to the death or Disability of
Employee at any time during the Term, Employee or Employee’s estate, as
applicable, shall receive:

 

i.                              the Statutory Amounts; and

 

ii.                           subject to Employee meeting the terms and
conditions of Section 4(f) below, an amount equal to 6 months of the
then-current Annual Salary as of the Termination Date (or such greater amount
provided for under the laws of the Home Country) plus 50% of Employee’s Annual
Bonus for the prior year, which shall be paid in a lump sum no later than 70
days after the Termination Date.

 

d.                                      Termination with Cause.  If this
Agreement is terminated by the Company with Cause pursuant to Section 3(a)(ii)
above, Employee shall receive:

 

i.                              the Statutory Amounts; and

 

ii.                           subject to Employee meeting the terms and
conditions of Section 4(f) below, an amount equal to 3 months of the
then-current Annual Salary as of the Termination Date, which shall be paid in a
lump sum no later than 70 days after the Termination Date.

 

e.                                       All Other Terminations.  Subject to
Sections 4(a)-(d) above, if this Agreement is terminated (i) by Employee without
Good Reason at any time during the Term, (ii) by mutual written agreement of the
Company and Employee pursuant to Section 3(a)(i) at any time during the Term,
(iii) upon the effective date of the Dutch Employment Agreement, or (iv) for any
reason other than as specified in Sections 4(a)-(d), Employee shall receive only
the Statutory Amounts.

 

f.                                        Release of Claims Against the
Company.  Notwithstanding the foregoing, no payment shall be made or benefit
provided to Employee or Employee’s estate, as applicable, pursuant to this
Section 4 of the Agreement, other than the Statutory Amounts, unless Employee or
a representative or agent of Employee’s estate, as applicable, signs and, if
applicable, does not revoke a general release of all claims against the Company,
and any related, affiliated, or associated persons and/or

 

10

--------------------------------------------------------------------------------


 

entities as the Company may designate or determine in its sole discretion, in
such form as the Company may reasonably require (the “Release”).  The Release
must be signed by Employee or Employee’s estate, as applicable, and returned to
the Company within the period designated by the Company, which shall not extend
later than fifty (50) days after the Termination Date.  Any payment to be made
or benefit provided pursuant to this Section 4 of the Agreement shall be
tendered in accordance with the schedule to be set forth in the Release.

 

5.                                      [INTENTIONALLY OMITTED].

 

6.                                      RESTRICTIVE COVENANTS.  The Parties
acknowledge and agree that the Company is engaged in a highly competitive
industry and that Employee is highly qualified to serve as the Company’s Chief
Executive Officer and President of Live Entertainment based on Employee’s
extensive experience in executive and managerial positions both with the Company
and with ID&T USA LLC and affiliated companies.  More specifically, Employee
served as (i) the Chief Executive Officer of ID&T USA LLC from 2012 until the
Effective Date, (ii) the Chief Operations Officer of ID&Q B.V. from 2008 to
2010, and (iii) the Chief Executive Officer of ID&T Enterprise from 2010 through
2012, which positions have resulted in Employee having extensive knowledge of
the Company, its operations, and its industry.  As a result of the foregoing,
the Company would suffer irreparable harm and incur substantial damage if
Employee were to enter into competition with the Company.  Therefore, in order
for the Company to protect its legitimate business interests, Employee covenants
and agrees as follows:

 

a.                                      Employee shall not, at any time during
his employment with the Company (provided that the Company may, in its sole
discretion, on not less than 180 days prior written notice to Employee, extend
such temporal duration for up to an additional twenty four (24) months after the
termination of such employment; provided, however, that the Company continues to
pay Employee his then-current Annual Salary and Annual Bonus during such
extended period beyond the period during which severance is being paid pursuant
to Section 4a hereof), anywhere in (a) the New York City or Los Angeles
metropolitan areas, or (b) any other area within 100 miles of any live event
produced by the Company or any of its affiliates or licensees within the past 24
months which event had greater than 5,000 patrons, either directly or
indirectly:  (i) accept employment with or render services to any person or
entity that is a business competitor of the Company (including but not limited
any person or entity relating in any way to live entertainment, electronic dance
music, or the production of music festivals), or has at any time during
Employee’s employment with the Company engaged or attempted to engage in
business competition with the Company, in a position, capacity, or function that
is similar, in title or substance, whether in whole or in part, to any position,
capacity, or function that Employee held with or in which Employee served the
Company; (ii) invest in any person or entity that is a business competitor of
the Company (including but not limited any person or entity relating in any way
to live entertainment, electronic dance music, or the production of music
festivals), or has at any time during Employee’s employment with the Company
engaged or attempted to engage in business competition with the Company, except
that Employee may own up to one percent (1%) of any outstanding class of
securities of any company registered under Section 12 of the Securities Exchange
Act of 1934, as amended; or (iii) perform services on his

 

11

--------------------------------------------------------------------------------


 

own behalf or personally engage in business competition with the Company
(including but not limited to any services or engagement relating in any way to
live entertainment, electronic dance music, or the production of music
festivals);

 

b.                                      Employee shall not, at any time during
his employment with the Company and for a period of one (1) year thereafter, for
any reason, on his own behalf or on behalf of any other person or entity: 
(i) solicit, invite, induce, cause, or encourage to alter or terminate his, her,
or its business relationship with the Company any client, customer, supplier,
vendor, licensee, licensor, or other person or entity that, at any time during
Employee’s employment with the Company, had a business relationship with the
Company, or any person or entity whose business the Company was soliciting or
attempting to solicit at the time of Employee’s termination, (a) with whom
Employee had contact, or for whom Employee performed services, to any extent,
during his employment with the Company, and (b) with whom Employee did not have
a business relationship prior to his employment with the Company; (ii) solicit,
entice, attempt to solicit or entice, or accept business from any such client,
customer, supplier, vendor, licensee, licensor, person, or entity; or
(iii) interfere or attempt to interfere with any aspect of the business
relationship between the Company and any such client, customer, supplier,
vendor, licensee, licensor, person, or entity; and

 

c.                                       Employee shall not, at any time during
his employment with the Company and for a period of one (1) year thereafter,
either directly or indirectly, on his own behalf or on behalf of any other
person or entity:  (i) solicit, invite, induce, cause, or encourage any
director, officer, employee, agent, representative, consultant, or contractor of
the Company to alter or terminate his, her, or its employment, relationship, or
affiliation with the Company; (ii) interfere or attempt to interfere with any
aspect of the relationship between the Company and any such director, officer,
employee, agent, representative, consultant, or contractor; or (iii) engage,
hire, or employ, or cause to be engaged, hired, or employed, in any capacity
whatsoever, any such director, officer, employee, agent, representative,
consultant, or contractor.

 

Employee further represents, warrants, agrees, and understands that:  (i) the
covenants and agreements set forth in this Section 6 of the Agreement are
reasonable in their geographic scope, temporal duration, and content; (ii) the
Company’s agreement to employ Employee, and a portion of the compensation and
consideration to be paid to Employee hereunder, are in consideration for such
covenants and Employee’s continued compliance therewith; (iii) Employee shall
not raise any issue of, nor contest or dispute, the reasonableness of the
geographic scope, temporal duration, or content of such covenants and agreements
in any proceeding to enforce such covenants and agreements; (iv) the enforcement
of any remedy under this Agreement will not prevent Employee from earning a
livelihood, because Employee’s past work history and abilities are such that
Employee can reasonably expect to find work in other areas and lines of
business; (v) the covenants and agreements set forth in this Section 6 of the
Agreement are essential for the Company’s reasonable protection, are designed to
protect the Company’s legitimate business interests, and are necessary and
implemented for legitimate business reasons; and (vi) in entering into this
Agreement, the Company has relied upon Employee’s representation that he will
comply in full with the covenants and agreements set

 

12

--------------------------------------------------------------------------------


 

forth in this Section 6 of the Agreement.  As used in this Section 6, the term
“Company” shall mean the Company together with its affiliates.

 

7.                                      CONFIDENTIALITY.

 

a.                                      Confidential Information.  Employee
acknowledges that during his employment with the Company, and by the nature of
Employee’s duties and obligations hereunder, Employee will come into close
contact with confidential information of the Company and its subsidiaries,
affiliates, and/or other related entities, as applicable, including but not
limited to:  trade secrets, know-how, Inventions (as that term is defined
below), business plans, finances, pricing, sales and marketing information,
products, research, market intelligence, services, forms, technologies,
concepts, methods, sources, methods of doing business, patterns, processes,
programs, devices, tools, compilations of information, development,
manufacturing, purchasing, engineering, computer programs (whether in source
code or object code), theories, techniques, procedures, strategies, systems,
designs, works of art, the identity of and any information concerning affiliates
or customers, or potential customers, information received from others that the
Company is obligated to treat as confidential or proprietary, and any other
technical, operating, financial, and other business information that has
commercial value, whether relating to the Company, its business, potential
business, operations, or finances, or the business of any of the Company’s
affiliates, subsidiaries, related entities, clients, customers, suppliers,
vendors, licensees, or licensors, that Employee may develop or of which Employee
may acquire knowledge during his employment with the Company, or from his
colleagues while working for the Company, whether prior to, during, or
subsequent to his execution of this Agreement, and all other business affairs,
methods, and information not readily available to the public (collectively,
“Confidential Information”).  Confidential Information does not include: 
(i) Employee’s general skills and experience; (ii) information that was lawfully
in Employee’s possession prior to his employment with the Company (other than
through breach by a third party of any confidentiality obligation to the
Company); (iii) information that is or becomes publicly available without any
direct or indirect act or omission on Employee’s part; (iv) information that is
required to be disclosed pursuant to any applicable law, regulation, judicial or
administrative order or decree, or request by other regulatory organization
having authority pursuant to the law; provided, however, that Employee shall
first have given reasonable notice to the Company prior to making such
disclosure, and shall have given the Company the opportunity to seek a
protective order preventing or limiting such disclosure; or (v) information that
is generally known within the industries or trades in which the Company
transacts business.

 

In recognition of the foregoing, Employee covenants and agrees as follows:

 

i.                              Employee will use Confidential Information only
in the performance of his duties and obligations hereunder for the Company. 
Employee will not use Confidential Information, directly or indirectly, at any
time during or after his employment with the Company, for his personal benefit,
for the benefit of any other person or entity, or in any manner adverse to the

 

13

--------------------------------------------------------------------------------


 

interests of the Company.  Further, Employee will keep secret all Confidential
Information and will not make use of, divulge, or otherwise disclose
Confidential Information, directly or indirectly, to anyone outside of the
Company, except with the Company’s prior written consent;

 

ii.                           Employee will take all necessary and reasonable
steps to protect Confidential Information from being disclosed to anyone within
the Company who does not have a need to know the information and to anyone
outside of the Company, except with the Company’s prior written consent;

 

iii.                        Employee shall not at any time remove, copy,
download, or transmit any information from the Company during the term of this
Agreement, except for the benefit of the Company and in accordance with this
Agreement and the Company’s policies; and

 

iv.                       Promptly upon Employee’s termination, and in any event
no later than three (3) business days after Employee’s employment with the
Company ceases, Employee shall return to the Company any and all Confidential
Information in his possession, custody, or control, including but not limited to
all memoranda, notes, records, plans, reports, forecast, marketing information,
financial records and information, employee or contractor records and files,
client lists, training materials, trade secrets, and all other documents (and
all copies thereof), whether in electronic or hard copy form, which Employee
obtained while employed by the Company or otherwise serving or acting on behalf
of the Company, or which Employee may then possess or have under Employee’s
control.

 

b.                                      Duration of Covenant.  Employee
acknowledges and agrees that his obligations under this Section 7 of the
Agreement shall remain in effect forever.  Notwithstanding the foregoing,
nothing in this Agreement shall be construed as, or shall interfere with,
abridge, limit, restrain, or restrict Employee’s right to communicate with any
federal, state, or local government agency charged with the enforcement and/or
investigation of claims of discrimination, harassment, retaliation, improper
wage payments, or any other unlawful employment practices under federal, state,
or local law, or to file a charge, claim, or complaint with, or participate in
or cooperate with any investigation or proceeding conducted by, any such agency.

 

c.                                       Retention of All Other Rights. 
Employee’s obligations under this Section 7 of the Agreement are in addition to,
and not in place or lieu of, any other statutory or common law obligations that
Employee may have with regard to the maintenance, preservation, protection, use,
and/or disclosure of Confidential Information, and the Company specifically
reserves all rights it may have against Employee should Employee violate any
such statutory or common law obligations.  As used in this Section 7, the term
“Company” shall mean the Company together with its affiliates.

 

14

--------------------------------------------------------------------------------


 

8.                                      INJUNCTIVE RELIEF.  Employee agrees that
it would be difficult to measure any damages caused to the Company which might
result from any breach by Employee of the covenants and agreements set forth in
Sections 6 and 7 of this Agreement, and that in any event money damages would be
an inadequate remedy for any such breach.  Accordingly, and notwithstanding any
other provision of this Agreement, Employee agrees that if Employee breaches, or
the Company reasonably believes that Employee is likely to breach, Sections 6 or
7 of this Agreement, the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach, without showing or proving any actual damage
to the Company.  Any award or relief to the Company may, in the discretion of
the court, include the Company’s costs and expenses of enforcement (including
reasonable attorneys’ fees, court costs, and expenses).  Nothing contained in
this Section 8 of the Agreement or in any other provision of the Agreement shall
restrict or limit in any manner the Company’s right to seek and obtain any form
of relief, legal or equitable, and shall not waive the Company’s right to any
other relief related to any dispute arising out of this Agreement or related to
Employee’s employment with the Company.

 

9.                                      WORKS FOR HIRE.  As it is used in this
Section 9 of the Agreement, the term “Inventions” means all discoveries,
designs, creations, developments, improvements, methods, techniques, practices,
methodologies, data models, databases, scripts, know-how, processes, application
program interfaces, software programs, software source documents and training
manuals, codes, works of authorship, ideas, inventions, and contributions of any
kind, whether or not they are patentable or registrable under federal or state
copyright laws or similar statutes or protectable under common-law principles,
and regardless of their form or state of development, that are made or conceived
by Employee, alone or with others, or while Employee was serving as a consultant
to the Company.  Notwithstanding anything else in this Agreement, this Section 9
shall not apply to an Invention for which no software program, application
program interface, equipment, supplies, resources, facilities, data, products,
information, materials, or trade secret information of the Company was used, and
which was developed entirely on Employee’s own time, unless the Invention: 
(i) relates to the Company’s business or potential business; or (ii) results
from tasks assigned to Employee by the Company or from work performed by
Employee for the Company.

 

All Inventions are exclusively the property of the Company.  Employee will
promptly disclose in writing, in full detail to persons authorized by the
Company, all Inventions which Employee makes during his employment with the
Company and for a period of one (1) year immediately following the end of
Employee’s employment with the Company, which relate either to Employee’s work
assignment at the Company, or to the Company’s trade secrets or confidential or
proprietary information, for the purpose of determining the Company’s rights in
each such Invention.  Employee will not file any patent application relating to
any such Invention without the prior written consent of the Company’s Chief
Executive Officer or his/her designee.  If Employee does not prove that Employee
made the Invention entirely after leaving the Company’s employment, the
Invention is presumed to have been made during the period of time Employee was
employed by the Company.

 

All Inventions will belong solely to the Company from conception.  The Company
shall be the sole owner of all issued patents, pending patent applications,
copyrights, domain names, trade secrets, trademarks, service marks, and all
other intellectual property or other rights (collectively, the “Proprietary
Rights”) in connection with all Inventions in the US and/or in any other
country.  Employee further acknowledges and agrees that such Inventions and
other works

 

15

--------------------------------------------------------------------------------


 

of authorship are “works made for hire” as defined in the U.S. Copyright Law, 17
U.S.C. § 101 et seq. (as amended), prepared by Employee within the scope of his
employment with the Company, for purposes of the Company’s rights under
copyright laws.  To the extent that title to any Invention or any materials
comprising or including any Invention, including all Proprietary Rights embodied
therein, does not, by operation of law, vest in the Company, or is not
considered “works made for hire,” Employee hereby irrevocably assigns to the
Company all of his rights, title and interest to that Invention, including all
Proprietary Rights embodied therein, free of all encumbrances and restrictions. 
At any time during or after Employee’s employment with the Company that the
Company requests, Employee will take any action, including signing whatever
written documents of assignment the Company deems reasonably necessary, to
formally evidence Employee’s irrevocable assignment to the Company of any
Invention and all related Proprietary Rights, and, upon the Company’s request,
he shall deliver to the Company any documents which the Company deems necessary
to effect the transfer or prosecution of rights for all Inventions and
Proprietary Rights in the US and/or in any other country.  At all times during
and after Employee’s employment with the Company, Employee will assist the
Company in obtaining, maintaining and renewing patent, copyright, trademark and
other appropriate protection for any Invention, in the US and in any other
country, at the Company’s expense.  In the event that the Company is unable,
after reasonable effort, to secure Employee’s signature on any document or
documents needed to apply for or prosecute any patent, copyright, domain name,
trademark, or other right or protection relating to an Invention, for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and on Employee’s behalf to execute and file any
such application or applications, and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, domain names,
trademarks, or similar protections thereon with the same legal force and effect
as if executed by Employee.  Employee hereby waives all rights of publicity,
moral rights or droit morale, and agrees not to enforce or permit others to
enforce such rights against the Company or its successors in interest.

 

On Schedule A, which is an integral part of this Agreement, Employee has
completely identified (without disclosing any trade secret, proprietary or other
confidential information) every Invention he made before his employment with the
Company in which Employee has an ownership interest and which is not the subject
matter of an issued patent or a printed publication at the time Employee signs
this Agreement.  If Employee becomes aware of any projected or actual use of any
such Invention by the Company, Employee will promptly notify the Company in
writing of said use.  Except as to the Inventions listed on Schedule A or those
which are the subject matter of an issued patent or a printed publication at the
time Employee signs this Agreement, Employee will not assert any rights against
the Company with respect to any Invention made before his employment with the
Company.

 

10.                               NOTICES.  Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been given (i) when delivered personally or by hand (with written
confirmation of receipt); (ii) if sent by a nationally-recognized overnight
courier, on the date received by the addressee (with written confirmation of
receipt); or (iii) on the date sent by electronic mail or facsimile (with
confirmation of transmission), to the recipient(s) and address(es) specified
below (or to such other recipient and/or address as either Party may, from time
to time, designate in writing in accordance with the terms and conditions of
this Agreement):

 

16

--------------------------------------------------------------------------------


 

 

If to Employee:

 

 

 

Ritty van Straalen

 

 

 

476 2nd Street

 

 

 

Brooklyn, NY 11215

 

 

 

 

 

 

If to the Company:

 

 

 

SFX Entertainment, Inc.

 

 

 

430 Park Avenue, 6th Floor

 

 

 

New York, NY 10022

 

 

 

Attention: General Counsel

 

 

11.                               LEGAL REPRESENTATION.  Employee acknowledges
that he was advised to consult with, and has had ample opportunity to receive
the advice of, independent legal counsel before executing this Agreement — and
the Company hereby advises Employee to do so — and that Employee has fully
exercised that opportunity to the extent he desired.  Employee acknowledges that
he had ample opportunity to consider this Agreement and to receive an
explanation from such legal counsel of the legal nature, effect, ramifications,
and consequences of this Agreement.  Employee warrants that he has carefully
read this Agreement, that he understands completely its contents, that he
understands the significance, nature, effect, and consequences of signing it,
and that he has agreed to and signed this Agreement knowingly and voluntarily of
his own free will, act, and deed, and for full and sufficient consideration.

 

12.                               DIRECTION, REPORTING, SUPERVISION AND CONTROL
OF THE EMPLOYEE.  Employee will work under the direction of the CEO of the
Company and be responsible to the CEO and the Board of Directors of the
Company.  The Company has the right to set reasonable performance criteria and
define the duties and activities to be performed by Employee consistent with the
Employee’s position with the Company, including sole control over the tasks
which Employee must perform and the manner in which those tasks are to be
performed.  The CEO of the Company shall exercise day-to-day supervision and
control over Employee and be responsible for all of Employee’s work during the
Term.  Employee shall be treated by the Company like other similarly situated
employees of the Company, and Employee shall be bound by the policies and
procedures of the Company.

 

13.                               RELATIONSHIP BETWEEN THE PARTIES.  This
Agreement shall not constitute either a contract for the Home Company to provide
services through Employee to the Company or a partnership between the Home
Company and the Company.

 

14.                               LIABILITY DURING SECONDMENT.  The Home Company
shall not be liable for any act or omission of Employee during the Term,
including any liability by way of negligence or arising from any duty of care
which may exist, whether by way of contract or otherwise, and the Company shall
not make any claim against the Home Company based on any act or omission of the
Employee which occurs during the Term.  During the Term, Employee shall not have
the authority to act for or on behalf of the Home Company.  Notwithstanding the
foregoing, during the Term, the Home Company shall guarantee the obligations of
the Company to pay the housing allowance as set forth in Section 2(o) in the
event that the Company fails to do so.

 

15.                               COMPLIANCE WITH SECTION 409A OF THE INTERNAL
REVENUE CODE.  Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, amounts payable to Employee pursuant to
Sections 4(a)(ii), 4(b)(ii), or 4(c)(ii) of this

 

17

--------------------------------------------------------------------------------


 

Agreement shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals), as applicable.  For this purpose,
each payment (including each monthly installment) shall be considered a separate
and distinct payment, and each payment made in reliance on Treas. Reg.
Section 1.409A-1(b)(9) shall only be payable if the Employee’s termination of
employment constitutes a “separation from service” within the meaning of Treas.
Reg. Section 1.409A-1(h).

 

16.                               ENTIRE AGREEMENT; AMENDMENT.  This Agreement,
together with all exhibits and schedules annexed hereto, constitutes the entire
agreement among the parties hereto relating to the subject matter hereof, and
supersedes and cancels all prior agreements and understandings, whether oral or
written, with respect to the same, including the Initial Secondment Agreement. 
In entering into and performing under this Agreement, neither the Company nor
Employee has relied upon any promises, representations, or statements except as
expressly set forth herein.  No modification, alteration, amendment, revision
of, or supplement to this Agreement shall be valid or effective unless the same
is memorialized in a writing signed by both by Employee and a duly-authorized
representative or agent of the Company.  Neither e-mail correspondence, text
messages, nor any other electronic communications constitutes a writing for
purposes of Section 10 of this Agreement.

 

17.                               GOVERNING LAW.  This Agreement shall in all
respects be interpreted, enforced, and governed by and continued and enforced in
accordance with Dutch law.  Any dispute, action or proceeding in connection with
the matters related to or arising out of this Agreement shall be submitted to
the jurisdiction of the relevant court in the Home Country.

 

18.                               ASSIGNMENT.  This Agreement shall not be
assignable by Employee, but shall be binding upon Employee and upon his heirs,
administrators, representatives, executors, and successors.  This Agreement
shall be freely assignable by the Company without restriction and shall be
deemed automatically assigned by the Company with Employee’s consent in the
event of any sale, merger, share exchange, consolidation, or other business
reorganization.  This Agreement shall inure to the benefit of the Company and
its successors and assigns.

 

19.                               SEVERABILITY.  If one or more of the
provisions of this Agreement is deemed void by law, then the remaining
provisions shall continue with full force and effect and, if legally permitted,
such offending provision or provisions shall be replaced with an enforceable
provision or enforceable provisions that as nearly as possible effects the
parties’ intent.  Without limiting the generality of the foregoing, the parties
hereby expressly state their intent that, to the extent any provision of this
Agreement is deemed unenforceable due to the scope, whether geographic,
temporal, or otherwise, being deemed excessive, unreasonable, and/or overbroad,
the court, person, or entity rendering such opinion regarding the scope shall
modify such provision(s), or shall direct or permit the parties to modify such
provision(s), to the minimum extent necessary to cause such provision(s) to be
enforceable.

 

20.                               SURVIVAL.  Upon the termination or expiration
of this Agreement, Sections 4 through 9, and 11 through 22, shall survive such
termination or expiration, and shall continue, with full force and effect, in
accordance with their respective terms and conditions.

 

21.                               WAIVER.  The failure of either Party to
insist, in any one or more instances, upon the performance of any of the terms,
covenants, or conditions of this Agreement or to exercise any right hereunder,
shall not be construed as a waiver or relinquishment of the future performance

 

18

--------------------------------------------------------------------------------


 

of any rights, and the obligations of the Party with respect to such future
performance shall continue with full force and effect.  No waiver of any such
right will have effect unless given in a writing signed by the Party against
whom the waiver is to be enforced.

 

22.                               CHANGE OF CONTROL.  In the event of a Change
of Control Transaction, this Agreement shall continue in full force and effect;
provided, however, that upon a Change of Control Transaction, Employee shall
have the right to exercise the Dutch Employment Option regardless of whether the
Minimum US Employment Period has then been fulfilled.

 

23.                               SECTION HEADINGS.  The section headings used
in this Agreement are included solely for convenience, and shall not affect, or
be used in connection with, the interpretation of this Agreement.

 

24.                               COUNTERPARTS.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

[Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name: Richard Rosenstein

 

 

Title: Chief Financial Officer and Chief Administrative Officer

 

 

 

 

 

ID&T ENTERPRISE B.V.
By: ID&T Management B.V., its director

ID&T/SFX NORTH AMERICA LLC



 

 

 

 

By:

/s/ Richard Rosenstein

 

By:

/s/ Sheldon Finkel

 

Name: Richard Rosenstein

 

 

Name: Sheldon Finkel

 

Title: Director

 

Title: Co-Chief Executive Officer

 

 

 

 

EMPLOYEE

 

 

 

 

 

 /s/ Ritty van Straalen

 

Ritty van Straalen

 

 

20

--------------------------------------------------------------------------------